Citation Nr: 1542363	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2014. 

(The issues of entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right elbow and service connection for erectile dysfunction are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for the following periods: February 1986 to June 
1986, May 1987 to August 1987, May 1989 to August 1989, January 1991 to March 1991, and from December 2011 to November 2012.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Dallas, Texas, which denied the Veteran's claim of entitlement to a clothing allowance for the year 2014.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include lumbar strain with degenerative disc disease, effective November 30, 2012.  

2. The Veteran's service-connected low back disability requires a brace.

3. The Veteran has asserted that the back brace used as a prosthetic for his service-connected back disability causes wear and tear to his clothing, and there is no specific medical or lay evidence of record to the contrary.


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance for the year 2014 have been met. 38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

The Veteran contends that he is entitled to an annual clothing allowance for his back brace.  In February 2014, the Veteran submitted a statement that his back brace causes wear and tear on the clothing of his lower back.  The Veteran's claim was denied in February 2014 based upon lack of service connection for the underlying condition.  Subsequent to this determination, the Veteran was granted service connection for lumbar strain with degenerative disc disease for the entire period on appeal.  Based upon review of the evidence of record, the Board finds that an annual clothing allowance for 2014 is warranted. 

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A). 

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a Veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the Veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).

The Veteran's VA examination in October 2013 indicated that the Veteran was using a back brace for his lumbar condition on a regular basis.  Records from the North Texas Health Care System indicate that the Veteran was still using a back brace in 2014.  

The only evidence of record regarding whether the Veteran's back brace caused wear or tear to his clothing is the Veteran's statement regarding this wear and tear.  However, the Board finds that the Veteran is competent to make such an observation and that the evidence indicates that the Veteran uses his back brace on a regular basis.  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for the award of an annual clothing allowance for the Veteran's back brace have been met. C.F.R. §§ 3.102, 3.810(a).


ORDER
		
An annual clothing allowance pursuant to 38 U.S.C.A. § 1162 is granted.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


